Citation Nr: 1047850	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  06-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected low back disability, evaluated as 40 percent disabling, 
for the period from January 20, 2006, to May 10, 2006.

2.  Entitlement to an increased evaluation for a service-
connected low back disability, evaluated as 40 percent disabling, 
for the period on and after September 1, 2006.

3.  Entitlement to an effective date earlier than May 11, 2006, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to December 
1974.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  
This case was remanded by the Board in November 2007 for 
additional development.  The total disability rating for 
compensation purposes based on individual unemployability (TDIU) 
claim was also remanded in March 2009 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

In March 2009, the Board issued a decision which adjudicated the 
ratings assigned for the Veteran's service-connected low back 
disability.  This decision granted multiple staged ratings, 
including (1) a 40 percent evaluation for the period prior to 
December 5, 2005; (2) a 60 percent evaluation for the period from 
January 20, 2006, to May 10, 2006; and (3) a 50 percent 
evaluation for the period on and after September 1, 2006.  In 
March 2010, the AMC issued a rating decision which implemented 
the 40 percent evaluation for the period prior to December 5, 
2005.  However, the AMC failed to grant the 60 percent evaluation 
for the period from January 20, 2006, to May 10, 2006 and the 50 
percent evaluation for the period on and after September 1, 2006.  
The March 2009 Board decision is final, and the AMC does not have 
jurisdiction to overturn or ignore the Board's orders.  38 C.F.R. 
§ 20.1100 (2010).  Accordingly, the AMC's failure to implement 
the staged rating granted by the March 2009 Board decision is 
clearly erroneous, and these claims must be referred to the AMC 
to rectify this error.

With regard to the issue of entitlement to an effective date 
earlier than May 11, 2006, for the grant of TDIU, the March 2009 
Board decision remanded this issue for readjudication following 
the implementation of the staged ratings discussed above.  While 
the AMC did readjudicate this claim in an August 2010 
supplemental statement of the case, this readjudication did not 
take into account the staged ratings which the AMC erroneously 
omitted in the March 2010 rating decision.  As the omitted staged 
ratings directly impact the date on which the Veteran first met 
the criteria for TDIU, the readjudication of the TDIU claim must 
be accomplished after those staged ratings have been implemented.  
See 38 C.F.R. § 4.16(a) (2010).  Compliance with a remand is not 
discretionary, and that if the RO/AMC fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the TDIU claim, the Board once again emphasizes 
that the RO must take into account the numerous medical reports 
and other evidence which state that the Veteran's low back 
disability prevented him from working.  This includes the Social 
Security Administration records which found that the Veteran's 
low back disability prevented him from working from June 6, 2005.  
If, in the course of re-adjudicating this issue, the RO/AMC 
determines that the Veteran's low back disability prevented him 
from following a substantially gainful occupation during a period 
prior to that when he met the rating criteria under 38 C.F.R. § 
4.16(a), the provisions of 38 C.F.R. § 4.16(b) must be followed.  
These provisions state that a claim for TDIU may be referred to 
the Compensation and Pension Service when a veteran does not meet 
the percentage standards of 38 C.F.R. § 4.16(a) but is otherwise 
unemployable due to service-connected disabilities.  38 C.F.R. § 
4.16(b) (2010).


Accordingly, the case is remanded for the following actions:

1.	The RO/AMC must implement all of the 
orders listed in the March 2009 Board 
decision.

2.	After the above action has been 
accomplished, the RO/AMC must 
re-adjudicate the claim of entitlement to 
an effective date earlier than May 11, 
2006, for the grant of TDIU, taking into 
account the evaluations assigned by the 
March 2009 Board decision for the 
Veteran's low back disability.

3.	If, in the course of re-adjudicating this 
claim, the RO/AMC finds that the Veteran 
was unable to follow a substantially 
gainful occupation during a period when he 
did not meet the rating criteria under 38 
C.F.R. § 4.16(a), the RO/AMC must refer 
the appeal to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, for extra-schedular consideration 
on the issue of entitlement to an earlier 
effective date for TDIU.  Thereafter, the 
RO/AMC must implement the determinations 
of the Director, Compensation and Pension 
Service, if so warranted.

4.	After the above actions have been 
completed, if entitlement to an earlier 
effective date for TDIU remains denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


